IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46337

STATE OF IDAHO,                                  )
                                                 )   Filed: May 3, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
ANAND JAMES STANLEY WARNER,                      )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Order relinquishing jurisdiction and sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Anand James Stanley Warner pleaded guilty to possession of a controlled substance,
Idaho Code § 37-2732(c). The district court imposed a unified five-year sentence, with two
years determinate, suspended the sentence, and placed Warner on a term of probation. After a
probation violation, the district court retained jurisdiction, and Warner was sent to participate in
the rider program. After Warner completed his rider, the district court relinquished jurisdiction
and reduced Warner’s sentence to a unified four and one-half year sentence, with one and one-
half years determinate. Warner appeals, claiming that the district court erred by relinquishing
jurisdiction and by failing to further reduce Warner’s sentence.



                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Warner
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in relinquishing jurisdiction or in failing to
further reduce Warner’s sentence without modification. Therefore, the order of the district court
relinquishing jurisdiction and Warner’s sentence are affirmed.




                                                   2